IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,152-02


EX PARTE GERONIMO GUTIERREZ






ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 2001-CR-1577 IN THE 227TH DISTRICT COURT

BEXAR COUNTY



Per Curiam.  Alcala, j., filed a concurring statement which cochran, J.,
joined.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5. (1)
	In 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court,
accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Gutierrez v. State, No. AP-74,341 (Tex. Crim. App. April 21,
2004) (not designated for publication).  Applicant filed his initial post-conviction
application for writ of habeas corpus in the convicting court in 2004, and this Court
denied relief in 2008.  Ex parte Gutierrez, No. WR-70,152-01 (Tex. Crim. App. Oct. 1,
2008) (not designated for publication).  Applicant then filed an application for a writ of
habeas corpus in federal district court, and the federal court entered an order staying the
proceedings so that applicant could return to state court to present unexhausted claims. 
Gutierrez v. Thaler, 5:09-CV-543, Document 45 (W.D. Tex., San Antonio Div. Aug. 31,
2010) (not designated for publication).  Applicant then filed this subsequent application
for writ of habeas corpus in the convicting court on or about February 4, 2011.  In
compliance with Art. 11.071, § 5(b)(1), the convicting court forwarded this application to
this Court.
	We have reviewed this subsequent application and find that the allegations fail to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the
application as an abuse of the writ without considering the merits of the claims.  Art.
11.071, § 5(c).
	IT IS SO ORDERED THIS THE 23RD DAY OF OCTOBER, 2013.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.